March 6, 2014 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Caesarstone Sdot-Yam Ltd. Annual Report (File No. 001-35464) on Form 20-F Initially Filed on March 25, 2013 Ladies and Gentlemen: The Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filings; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the filings; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions regarding this letter, please do not hesitate to contact Colin Diamond at (212) 819-8754 of White & Case LLP, counsel to the Company. Sincerely, CAESARSTONE SDOT-YAM LTD. By: /s/ Yair Averbuch Name: Yair Averbuch Title: Chief Financial Officer
